           Case 1:20-cv-01214-JMF Document 57 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NIKE, INC.,                                                            :
                                                                       :
                                    Plaintiff,                         :     20-CV-1214 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
B&H CUSTOMS SERVICES, INC., et al.,                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       In light of the circumstances surrounding COVID-19, the Court will not hold the
upcoming conference in this case — currently scheduled for December 2, 2020 — in person.
Counsel should submit their joint status letter on ECF no later than the Wednesday prior to the
conference, the contents of which are described in the Case Management Plan and Scheduling
Order. ECF No. 41. (The parties should note that this deadline is different from — and
supersedes — the Thursday deadline stated in ECF No. 41 so as to accommodate the upcoming
Thanksgiving holiday.) In their joint letter, the parties should also indicate whether they can do
without a conference altogether. Unless and until the Court orders otherwise, all existing dates
and deadlines — including, as appropriate, the deadlines for summary judgment motions and/or
a proposed joint pretrial order, as set forth in the Case Management Plan and Scheduling Order
— remain in effect.

        After reviewing the parties’ joint status letter, the Court will issue an order indicating
whether the conference is cancelled and addressing any other relevant deadlines and information.
If a conference is held, it will be by telephone, albeit perhaps at a different time. To that end, if
counsel believe that a conference would be appropriate, they should indicate in their joint status
letter dates and times during the week of the currently scheduled conference that they would be
available for a telephone conference. In either case, counsel should review and comply with the
Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: November 17, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
